ITEMID: 001-106804
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF MAKHONKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6
JUDGES: Isabelle Berro-Lefèvre;Mark Villiger
TEXT: 4. The applicant was born in 1933 and lives in Mariupol.
5. On 2 June 1998 he lodged a claim with the Zhovtnevyy District Court of Mariupol (“Zhovtnevyy Court”) against his former employer, the A. company (subsequently succeeded by the M. company), seeking reimbursement of medication expenses and compensation for non-pecuniary damage caused to him as a result of the work-related injury.
6. Following three remittals of the case for fresh examination, on 26 September 2005 the court partly allowed the claim and awarded the applicant certain amounts. The judgment was enforced on 22 June 2006.
7. On 8 December 2005 and 22 October 2007, respectively, the Donetsk Regional Court of Appeal and the Kyiv City Court of Appeal (the latter court acting as a court of cassation) upheld that judgment.
8. According to the Government, in the course of the proceedings the applicant specified his claim and lodged several procedural petitions. Eight hearings were adjourned following his requests or due to his or both parties’ failure to appear, which protracted the proceedings by ten months approximately. Twenty-six hearings were adjourned mainly due to the respondent’s failure to appear or following its requests, due to the absence of a judge, because the court needed to obtain additional documents or for unspecified reasons. Four forensic examinations were carried out.
9. On 9 June 1998, in the course of the first set of proceedings, the applicant lodged an additional clam with the Zhovtnevyy Court against the A. company, seeking the recovery of salary-related arrears. On 13 December 2001 the court disjoined this claim from the first set.
10. Following two remittals of the case for fresh examination, on 29 December 2004 the court partially allowed that claim and awarded the applicant certain amounts. The judgment was enforced on 8 July 2005.
11. On 29 November 2005 and 26 February 2008, respectively, the Donetsk Regional Court of Appeal and the Kyiv City Court of Appeal (the latter court acting as a court of cassation) upheld that judgment.
12. According to the Government, in the course of the proceedings the applicant specified his claim, lodged several procedural petitions and twice lodged appeals in breach of the procedural formalities. Fifteen hearings were adjourned following his requests or due to his failure to appear, which protracted the proceedings by nine and a half months approximately. Nineteen hearings were adjourned mainly due to the respondent’s failure to appear or following its requests, because the court needed to obtain additional documents or for unspecified reasons. Six forensic examinations were carried out.
13. In September 1998 the applicant lodged a claim with the Zhovtnevyy Court against the A. company, seeking the recovery of certain health-related payments.
14. As it appears from the case file, on 13 December 2001 the court partially allowed the applicant’s claim and awarded him certain amounts. On 11 March 2003 and 8 September 2004, respectively, the Donetsk Regional Court of Appeal and the Supreme Court partially amended that judgment and upheld its remainder.
15. On 10 May 2002 the applicant lodged a claim with the Zhovtnevyy Court against the Social Insurance Fund, seeking the recovery of certain health-related payments.
16. Following one remittal of the case for fresh examination, on 20 October 2006 the court allowed the claim in part and awarded the applicant certain amounts. On 13 December 2006 and 2 April 2007, respectively, the Donetsk Regional Court of Appeal and the Supreme Court amended that judgment having increased the amounts due to the applicant.
17. According to the Government, in the course of the proceedings the applicant specified his claim and challenged the judge. Three hearings were adjourned due to his absence or following his requests. The applicant disagreed that he had requested adjournments. These delays on the applicant’s part protracted the proceedings by three months approximately. Nineteen hearings were adjourned mainly upon the respondent’s requests or its failure to attend the hearings, absence of a judge, electricity blackouts in the court premises, because the court needed to obtain additional documents or for unspecified reasons.
18. In September 2004 the applicant lodged a claim with the domestic courts against the Social Insurance Fund, seeking the recovery of the cost of sanatorium vouchers.
19. By the final ruling of 27 December 2007, the Supreme Court rejected that claim as unsubstantiated.
VIOLATED_ARTICLES: 6
